Title: To Thomas Jefferson from Samuel Smith, 24 April 1823
From: Smith, Samuel
To: Jefferson, Thomas


                        dr sir,
                        
                            Baltimore
                            24. May 1823
                        
                    All history tells us that the minister who attempted to reduce the public burthens, by the dismissal of useless Officers; by the reductions of pensions improperly granted; by the destruction of sinecure Offices; in time by Reform however salutary has been disgraced and a man with more  liberal Ideas (as the Blood   turned) is brought in. Your Administration is an exception to this general  Rule. But your situation, your high standing in the confidence and the Affection of the people, added to the hostility to the federal measures. of operated highly to favour your plans of salutary Economy—you had scarcely gone into private life until what Gallatin said to me was verified. “We (said he) are starving ourselves, another set will Come in. that will expend all we save by our frugality” In time it Can scarcily be denied, what Mr Harper has written. “that our measures are so Closely allied to those of the federalists. that no good federalist can object to them.”—Mr Calhoun who has spent the public money ad libitum has the Ear of the President, is Eulogized by the Press and every where trusted whilst Mr Crawford who is  anxious that the Expenditures should be brought within the means of the Government, is traduced, vilified and stigmatized with the name of Chief of the Radicals—and why? Because his friends have Checked the extravagant and in some instances illegal expenditures in  another department—The Course pursued by the two last Congresses has gained for themselves  Nick Name of Radicals, and the name has its influence among the people. How much does  Colo Monroe seem to those who reduced  his public Estimates, five million in  seven years? and without injury to  any one of the institutions of the Country, suppose it had not been done. he must have applied for another loan of five million for the service of 1822 and the Revenue of 1823  would only have been adequate  to the Expences.—How is it now? A  full treasury, not Created by new burthens on the people, but by retrenchment of useless expenditures He will probably have a good treasury when  he goes out of Office, but there will not be means adequate for the service of 1826. for then the Books will be redeemable at pleasure and the sinking fund will have the Object in which to operate—a Reduction of the sinking fund to the Eight million of your day, might relieve us for the year 1825— but we cannot (I think) meet , in the subsequent years without an increase of Duties. or an Excise on Whiskey. 25 cents ⅌ Gall. would give an five million in Revenue. from which ought to be deducted One million  for a loss of Revenue on spirits imported. for if we lay an Excise we ought to lay additional say nearly inhibitory duties on Imported spirits. That system would Encourage our producers of Rye and Corn.— This ought to be recommended by Colo Monroe as a fair Relief to his successor and if adopted, would give a means fully adequate,to meet the treasury expense, and the demand for the sinking fund.I had thought that I would never again, after Mr Madison’s first Election, have concerned myself  about the Presidential Election. But I fear that I shall be involved in it.—I am decidedly of Opinion, that Mr Crawford is the best Candidate for that Office, and I shall give him my support. He may at present calculate on N. York [34] or N. Jersey [8]. Delaware [5]  Maryland [4]  furthermore, Virginia [24], N. Carolina [15] Georgia [9]. Tenesse [3] (at least)—102 VotesMr Adams’s Chance is only the N E. States 49 and in Maryland 6.—in all 57—Indeed I think it highly probable. that Maine and R. Island will vote for Crawford—I cannot bring myself to believe that the democratic state of Maryland will Vote for a Gentleman who was among the highest tenure federalists. whilst in senate. the Embargo Vote only excepted &  has in no instance recanted —I do not believe in Men after 40 years of Age—Changing on principle to their political Creed—Could you or I change ours to federalism? I judge of others by myself—With sincere EsteemI am dr sir your friend & servant
                        S. Smith